Opinión disidente emitida por el
Juez Presidente, Señor Trías Monge.
San Juan, Puerto Rico, a 22 de diciembre de 1975
Disiento respetuosamente de la opinión mayoritaria. Las cuestiones aquí planteadas no pueden resolverse debidamente en ausencia de un récord adecuado. Tanto el Tribunal de Distrito como el Tribunal Superior se negaron, en parcas sentencias, a desestimar la demanda instada por los obreros migrantes o a declarar con lugar la sentencia sumaria que se solicitó en su contra. Hoy se revoca a ambas divisiones del Tribunal de Primera Instancia y se falla, sin más récord que *502las alegaciones de las partes, que la See. 16 del Art. II de la Constitución del Estado Libre Asociado y la legislación que establece la jornada legal de trabajo en Puerto Rico no ampara a los obreros migrantes contratados para rendir servicios agrí-colas temporeros en Estados Unidos. Considero que un asunto de esta magnitud y trascendencia debe examinarse tan sólo en el contexto más amplio posible de hechos, especialmente cuando el resultado y la doctrina a aplicarse pueden ser objeto de debate y cuando ambos forzosamente envuelven la evalua-ción de factores y realidades socio-económicas que deben ser objeto de prueba.
La primera dificultad estriba en determinar precisa-mente la norma de Derecho Internacional Privado aplicable al presente género de obligaciones. El sistema conflictual puertorriqueño, vale recalcar, es de raíz románica. En un tiempo se resolvió por este Tribunal que el Derecho Interna-cional Privado de este país debe regirse por las normas de-sarrolladas al efecto en Estados Unidos. Cruz v. Domínguez, 8 D.P.R. 580 (1905). Véanse: Colón v. Registrador, 22 D.P.R. 369, 374-375 (1915); Lopkez v. Fernández, 61 D.P.R. 522 (1943). Tal posición no es correcta. Velázquez, Guaroa, Direc-tivas Fundamentales del Derecho Internacional Privado Puer-torriqueño, Ed. U.P.R. 1945, págs. 42-43, 94. Aunque ciertas cláusulas de la Constitución de Estados Unidos pueden afectar la aplicación de una regla a un caso específico, la fuente pri-maria de nuestro Derecho Internacional Privado es incues-tionablemente nuestro Código Civil.
Nuestro Código Civil, sin embargo, al igual que el Có-digo Civil Español antes de la reforma de su Título Preli-minar en 1974, regula muy fragmentariamente la materia contractual en este campo. Dado el silencio del Código sobre el asunto que nos ocupa es nuestro deber, en consecuencia, acudir a las disposiciones de su Art. 7 y resolver la cuestión conforme a equidad. 31 L.P.R.A. see. 7. Podemos en tales circunstancias examinar libremente las normas de colisión *503propuestas en diversos lugares, aunque teniendo en cuenta, en la terminología del Art. 7, “la razón natural de acuerdo con los principios generales del derecho, y los usos y cos-tumbres aceptados y establecidos.” La necesidad de compene-trarnos de estos usos y costumbres de por sí aconseja el desfile de prueba para su identificación segura y la selección o forjación de la norma adecuada bajo el Art. 7.
Se han propuesto teorías muy diversas para resolver los conflictos de leyes en la zona contractual. Pueden mencio-narse la de la nacionalidad (lex patriae); la del domicilio o residencia habitual (lex domicilii); la del lugar donde se celebra el contrato (lex loci contractus); la del sitio donde ha de cumplirse la obligación (lex loci executionis); la de la autonomía de la voluntad; la de los derechos adquiridos; la de los puntos de conexión, contacto o coligamiento; la del foro {lex fori); y la funcional. Existen muchas otras, a las que tendremos ocasión de referirnos más tarde.
El sueño de formular una regla válida para todas las épocas y todos los tipos de obligaciones se ha ido desvane-ciendo con los años. Se ha tendido crecientemente a particu-larizar, a distinguir entre la riqueza de figuras jurídicas que abarcan los contratos. En este sentido conviene repasar distintas experiencias en el análisis del problema específico eon que nos confrontamos. Veremos que a veces se sacrifica la justicia para lograr certeza. Se trata de modo simplista un problema esencialmente complejo. No se consideran hechos y factores que es indispensable tener en cuenta. No se dis-tingue debidamente entre figuras superficialmente similares pero fundamentalmente diversas.
Al contrato de trabajo ya se le reconoce por muchos categoría separada, aunque no se intenta por lo general continuar el proceso de diferenciación en esta esfera y a veces se agrupa todo bajo la clasificación excesivamente general de relaciones laborales. Veamos algunos enfoques y pro-puestas.
*504El Código Bustamente, vigente en la mayoría de los países latinoamericanos, dispone en su Art. 198: “También es territorial la legislación sobre accidentes del trabajo y protección social del trabajador.” Para su texto, véase: Abraham, J. M., Código de Derecho Internacional Privado, Caracas, 1955. El Art. 10-6 del nuevo Título Preliminar Español, Decreto 1836 de 31 de mayo de 1974, fundado en la Ley de Bases de 17 de marzo de 1973, provee:
“A las obligaciones derivadas del contrato de trabajo, en defecto de sometimiento expreso de las partes y sin perjuicio de lo dispuesto en el apartado 1 del artículo 8,(1) les será de apli-cación la Ley del lugar donde se presten los servicios.” 69 R.G.L.J. 214 (1974).
La Comunidad Económica Europea ha venido discutiendo un Convenio para uniformar su Derecho Internacional Privado relativo a las obligaciones. Las normas propuestas son distintas a las del antiguo Código Bustamente y a las del actual Título Preliminar del Código Civil Español. Se provee en el Art. 5 de la convención mencionada:
“En ausencia de una selección expresa o implícita, los contra-tos relativos a las relaciones obrero-patronales se gobernarán por la ley del Estado
a) donde el trabajador labore habitualmente, o
b) si el obrero no trabaja habitualmente en un Estado, donde el contratista tenga su negocio, a menos que resulte a la luz de las circunstancias que el contrato de trabajo tenga conexión más estrecha con otro Estado.” (Traducción nuestra.) 21 Am. J. Comp. L. 588 (1973).
El Art. 2(3) de la Convención condiciona, no obstante, lo transcrito, ya que advierte que “en los contratos relativos a las relaciones obrero-patronales, la selección por las partes de la ley aplicable no afectará las disposiciones obligatorias *505aprobadas para la protección del obrero en el Estado donde él trabaja habitualmente.” 21 Am. J. Comp. L. 587 (1973).
En los Estados Unidos privan diferentes criterios. En términos generales, las cortes han sido renuentes a imprimirles efecto extraterritorial a los estatutos en ausencia de un mandato legislativo expreso. Rothman, Conflict of Laws in Labor Matters in the United States, 12 Vand. L. Rev. 997 (1959). El Tribunal Supremo de los Estados Unidos les dio efecto extraterritorial, no obstante, en un caso de historial legislativo no del todo claro sobre este punto, a las disposi-ciones de la Ley Federal de Normas Razonables del Trabajo relativas precisamente al pago de horas extras. Vermilya-Brown Co. v. Connell, 335 U.S. 377 (1948).
En la segunda reformulación del derecho norteamericano sobre esta materia, Restatement, Conflict of Laws 2d, sec. 196, se dispone:
“La validez de un contrato para prestar servicios y los de-rechos que éste crea se determinan, en ausencia de selección eficaz por las partes, por la ley local del estado donde requiere el contrato que se presten los servicios, a menos que, respecto a la cuestión, algún otro estado tenga una conexión más significa-tiva con el asunto y las partes bajo los principios expuestos en la sección 6, en cuyo caso se aplicará la ley de dicho otro estado.” (Traducción nuestra.)
La referida See. 6 provee:
“(1) Sujeto a restricciones constitucionales, los tribunales acatarán el mandato legislativo de su propio estado respecto a la selección de la ley a aplicarse.
“(2) Cuando no exista tal mandato, los factores relevantes para efectuar la selección referida incluyen
(a) las necesidades de los sistemas interestatal e interna-cional;
(b) las políticas relevantes del foro;
(c) las políticas relevantes de otros estados interesados y los intereses relativos de dichos estados en la determinación del asunto en cuestión;
(d) la protección de esperanzas justificadas;
*506(e) las políticas básicas del foro en el campo de ley con-cernido;
(f) la certeza, pronosticabilidad y uniformidad del resul-tado; y
(g) la facilidad en la determinación y aplicación de la norma a regir.” (Traducción nuestra.)
Otro enfoque que se recomienda es evitar el problema o reducir sus proporciones mediante tratados o pactos bilate-rales o multiestatales. Goldberg, Labor Relations and Labor Standards for Employees of United States Enterprises Working in Foreign Areas, 48 N.D.L. Rev. 23 (1971). Debe señalarse que la actual práctica del gobierno de Estados Unidos al respecto es pagarles horas extras a los extranjeros que con-trata en el exterior para trabajar fuera de su país: Offshore Labor Agreement with the Republic of the Philippines, TIAS 3646, 7 U.S.T. 2539, 19 U.S.T. and O.I.A., pág. 7560, tratado firmado en Manila el 28 de diciembre de 1968.
Otra posición, particularmente sensitiva a la natura-leza del contrato de empleo, consiste en sostener que las nor-mas usualmente propuestas en este campo no producen resul-tados necesariamente justos y que la regla conflictual prefe-rible es establecer que en todo caso se aplicará la ley que le brinde mayor protección al obrero o la ley de la parte más débil o, hasta el extremo que fuese posible conjugarlas, las distintas leyes envueltas. Para una ilustración de esta teo-ría, véase: Cavers, David F., The Common Market’s Draft Conflicts Convention on Obligations: Some Preventive Law Aspects, 48 So. Cal. L. Rev. 603, 620, 625 (1975).
Lo cierto es que hay tal variedad de doctrinas que el re-sultado en la realidad depende de la que se escoja. En oca-siones de esta naturaleza debe ejercerse particular cautela para que la norma seleccionada responda debidamente a los fines del derecho y al contexto en que opere. La situación se complica si advertimos que en realidad nos confrontamos a una figura jurídica con características propias, que puede exigir la creación de una norma especial o alterar dramáticamente la *507selección y aplicación de una regla desarrollada para otras circunstancias. No se trata aquí de un contrato ordinario de empleo. Se trata de un contrato de empleo en masa para traba-jar temporeramente en el exterior. Considero que este Tribunal no debe resolver en abstracto cuestión tan delicada como la de pautar el desarrollo de contrato tan atípico y vital.
Como índice de la complejidad del contrato de empleo en masa, examinemos algunos datos sobre el movimiento migrato-rio mexicano a Estados Unidos y las razones históricas para la utilización allí de obreros migrantes, extranjeros y domés-ticos, en labores agrícolas. Las dificultades que presentaba la situación produjeron el intento de reducir los problemas de Derecho Internacional Privado y de otra índole envueltos mediante legislación especial por el Congreso de Estados Unidos, 65 Stat. 119 (1951), 7 U.S.C.A. secs. 1461-68 (1958), y la celebración de un tratado entre Estados Unidos y México. Migrant Labor Agreement of 1951 with Mexico, 11 de agosto de 1951, 2 U.S.T. and O.I.A. 1968. Se establecieron diversas garantías para proteger al migrante extranjero'. Entre éstas se encontraban disposiciones sobre el salario mínimo y la aplicable respecto al pago de horas extras. La operación del programa produjo grave insatisfacción tanto en Estados Uni-dos como en México. El Secretario Auxiliar del Trabajo de Estados Unidos concluyó, en testimonio ante el Congreso, que el programa había afectado adversamente la posición del traba-jador agrícola doméstico en Estados Unidos. Spradlin, The Mexican Farm Labor Importation Program — Review and Reform, 30 Geo. Wash. L. Rev. 84, 99-100 (1961). El gobierno de México quedó profundamente insatisfecho a su vez con las condiciones de trabajo a que se sujetaba al obrero mexicano. En consecuencia, se abrogó el tratado de 1951. 14 U.S.T. 307.
Aun la situación de los propios migrantes agrícolas norteamericanos se ha descrito así por Arthur J. Goldberg, entonces Secretario del Trabajo, en palabras severas y revela-doras :
*508“La mayoría de 'los migrantes americanos . . . viven por lo general en un mundo ensombrecido por la pobreza, la privación, la ausencia de oportunidades y condiciones de vida intolerables desde cualquier punto de vista .... Se les aloja en viviendas insanitarias e inadecuadas; se les transporta en camiones y auto-buses inseguros que los ha expuesto a un alto número de acci-dentes que han resultado en muertes y heridos graves. La con-dición de estas familias constituye una afrenta al concepto americano de la dignidad humana.
La verdad desagradable es que el sistema migratorio en Estados Unidos se funda en el infraempleo, el desempleo y la pobreza .... A los trabajadores agrícolas se les excluye del sala-rio mínimo, del seguro contra el desempleo, de casi toda la legis-lación sobre accidentes del trabajo y de otra legislación social. Se les excluye, además, de las leyes que protegen el derecho de los trabajadores a organizarse y a negociar colectivamente con sus patronos.” (Citado por Spradlin, supra, 97-98; traducción nuestra.)
Los migrantes agrícolas se han utilizado frecuentemente en Estados Unidos para impedir el alza de salarios bajos, para desalentar la organización de uniones obreras y como rompehuelgas. Spradlin, passim. El argumento de que no se podía pagar más para mejorar la indecorosa situación conde-nada por Goldberg fue refutado por el Departamento del Tra-bajo de Estados Unidos, el cual señaló que los costos de la mano de obra para el período bajo estudio representaron tan sólo el 11.5% de los costos de la producción agrícola para dicho tér-mino, lo que significaba que los salarios agrícolas tenían que aumentar 8% para que el aumento en los costos de producción se acercase al 1%. Spradlin, op. cit, 112.
La Ley Núm. 25 de 5 de diciembre de 1947, 3 L.P.R.A. see. 319, Exposición de Motivos, apartados (c) (2) y (4), re-vela una clara conciencia de los problemas señalados por Goldberg y Spradlin al expresar que “se orientará a los trabaja-dores puertorriqueños interesados en migrar para que sólo vayan a los sitios donde exista una verdadera demanda de trabajo y su presencia en tales sitios no contribuya a una re-*509duceión en los salarios o a una perturbación en las condiciones de trabajo allí existentes;” y que “Es deber del Gobierno de Puerto Rico informar adecuadamente a los puertorriqueños que se proponen migrar a Estados Unidos o a otros países, antes de salir de la Isla, respecto a sus responsabilidades para con la industria y el trabajo organizado.” Estimo por varias razones que debemos tener ante nuestra consideración las cir-cunstancias en que se les pedía alegadamente a los obreros demandantes trabajar boras extras y aun el sétimo día. La cuestión constitucional envuelta no se limita, en primer tér-mino, al alcance de la Sec. 16 del Art. II de la Constitución de Puerto Rico. Hay que enfrentarse también a las disposi-ciones de la Sec. 1 de dicho artículo, que ordena que “La dignidad del ser humano es inviolable . . . .” ¿Está este Tribunal verdaderamente preparado para decir que bajo nin-guna circunstancia imaginable el pago a tiempo sencillo de las horas extras y la negación al derecho al sétimo día pueden confligir con tal disposición? ¿O es que el Departamento del Trabajo de Puerto Rico no puede violar la dignidad del ser humano en nuestros 10,000 kilómetros cuadrados, pero puede autorizar contratos para que se viole la dignidad del puerto-rriqueño fuera de aquí? Sé que no es la intención del Tribunal sancionar condiciones inaceptables para los obreros, pero tal podría ser el resultado de una decisión fundada en un récord incompleto.
La opinión del Tribunal le aplica, en segundo término, la doctrina de los puntos de contacto, en su versión norteameri-cana, a la figura atípica del contrato de empleo en masa para trabajo temporero en el exterior. Aun desde tal punto de vista también es difícil justificar la decisión de este caso por la vía sumaria. Para analizar debidamente en este caso los. princi-pios expuestos en la See. 6 del Restatement, antes citados, urge contar con mayor información de la que dispone esta Corte. Entre los puntos de conexión a evaluarse, por ejemplo, están “las necesidades de los sistemas interestatal e inter-*510nacional.” ¿No convendría tener ante nosotros los datos sobre este asunto en vez de expresarnos en el vacío? Lo mismo puede decirse de otros puntos de contacto: “las políticas básicas del foro en el campo de ley concernido”; “la protección de espe-ranzas justificadas.” El Tribunal afirma que “se crearía un verdadero caos si cada estado aplicara sus propias leyes labo-rales a los trabajadores de origen que presten servicios en otros estados.” ¿Por qué? Los países de tradición civilista que constituyen el Mercado Común Europeo, en conocido esfuerzo de superar las normas del Restatement sobre Derecho Inter-nacional Privado, están considerando precisamente el rechazo de la lex loci executionis para permitir, en aras de la justicia, la aplicación de leyes dispares y la consiguiente creación de un “caos” comparable al que atemoriza a este Tribunal. Cabe preguntar además', ¿qué “caos” es más temible, el que rompe un simple orden formal o el que expone al obrero migrante a la injusticia y la indignidad?
Señala el Tribunal igualmente que de no seguirse la ley del foro donde se han de prestar los servicios, “Ello imposibili-taría la uniformidad en los salarios y las condiciones de em-pleo, que es el objetivo fundamental de nuestra política pública y que también lo es la de los estados de Maryland y Delaware. . ..” Los argumentos que se aducen para sostener estas aseveraciones no son del todo convincentes. Los contratos que obran en autos imponen diversas condiciones de trabajo para el trabajador puertorriqueño que superan las que privan bajo las leyes de Delaware y Maryland. Si alguna afirmación de esta naturaleza se justifica es la contraria. La legislación laboral de nuestro país se caracteriza más bien por el deseo de mejorar los salarios y las condiciones de vida de los trabaja-dores hasta el máximo compatible con nuestras necesidades de crecimiento económico y por el objetivo de que la migración puertorriqueña no contribuya a la perturbación de las posibi-lidades de mejoramiento de las condiciones de trabajo en otras jurisdicciones.
*511El nervio de la opinión del Tribunal reside, no obstante, a todas luces, en la aseveración de que de no aplicarse la ley del lugar donde se ha de cumplir la obligación “se lesionaría el interés legítimo de esos estados en promover su desarrollo agrícola a la misma vez que destruiría una fuente adicional de empleo para los trabajadores migrantes puertorriqueños.” Simpatizo obviamente con ambos propósitos, pero el problema, en esta etapa de los procedimientos, es otro. ¿A base de qué evidencia concluye el tribunal que, de aplicarse la ley del foro, se lesionaría el desarrollo' agrícola de Maryland y Delaware o se destruirían oportunidades de empleo para nuestros obre-ros migrantes? ¿Qué base hay para concluir que no puede absorberse el costo adicional? ¿Qué prueba existe que, de no doblegarse los migrantes puertorriqueños a las condiciones requeridas, tan extrañas a nuestros usos, existe otra masa de trabajadores que habrá de suplantarlos? Se entiende, además, que aunque el trabajo es naturalmente preferible al desempleo, existen límites a las condiciones del trabajo que pueden im-ponerse. Nos hemos referido a manifestaciones de un antiguo Secretario del Trabajo sobre las condiciones lesivas a la digni-dad humana en que vive y labora el migrante. ¿No convendría explorar todos estos asuntos a fondo, en juicio plenario, para constatar los hechos, antes de expresarnos finalmente sobre los mismos?
La opinión de la mayoría concluye que la intención, legis-lativa ha sido no extender las garantías constitucionales y estatutarias a los obreros migrantes. Aun cuando esta conclu-sión estuviese acertada esto de por sí no resuelve la controver-sia planteada. La intención legislativa no es sino un aspecto a considerar dentro de algunas de las teorías de conflictos de leyes que debemos examinar. Además, el examen del historial de la legislación protectora de los obreros migrantes puertorri-queños nos lleva prima facie a una conclusión contraria. La protección del obrero migrante puertorriqueño se remonta a la Ley Núm. 19 de 29 de mayo de 1919. La Ley Núm. 89 de 9 de *512mayo de 1947 reforzó esta política. Fue bajo sus disposiciones que se aprobó, el 12 de abril de 1948, un Reglamento en que se dispuso que “El Secretario del Trabajo no aprobará ningún contrato, cualesquiera de cuyos términos conflijan con las leyes del Trabajo de Puerto Rico.” Esta era la situación de ley cuando se forjó la Constitución de Puerto Rico, que abrió brecha al crear en efecto una Carta de Derechos del Trabaja-dor. En la See. 16 del Art. II de la Constitución se expuso terminantemente:
“Se reconoce el derecho de todo trabajador ... a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensa-ción extraordinaria que nunca será menos de una vez y media el tipo de salario ordinario, según se disponga por ley.”
La Comisión de la Convención Constituyente a cargo de esta materia se expresó así en su informe sobre la totalidad de la sección que incluye las disposiciones citadas:
“La Comisión subraya la alta dignidad del esfuerzo humano y destina esta sección al señalamiento de los derechos básicos del trabajador como tal. Coloca particular énfasis en aquel grueso de la clase trabajadora que por razón de especial desvalimiento his-tóricamente ha necesitado, aunque no siempre ha recibido, pro-tección social.” 4 Diario de Sesiones de la Convención Constitu-yente 2573.
En los debates no se discute el punto expreso sobre la inten-ción o no de que esta disposición se aplicase al migrante tem-porero, pero se recalcó la importancia de la compensación extraordinaria, no tanto como medio para el pago de una com-pensación justa, sino como mecanismo disuasivo para la ex-tensión de la jornada diaria más allá de las ocho horas, para evitar la fatiga, las enfermedades, la acortación de la vida del trabajador y la explotación humana. Es difícil pensar que la intención de la Sec. 16 pudiese haber sido proteger la salud del trabajador en Puerto Rico, pero no la del migrante tempo-rero que habría de regresar a este país a sufrir las consecuen-*513cías del trabajo excesivo. 3 Diario de Sesiones de la Conven-ción Constituyente 1622-3, 2247-2262, 2278-86.
Cuando se aprueba nuestra Constitución, por tanto, la norma familiar era que las leyes del trabajo de Puerto Rico protegían tanto al trabajador aquí como al migrante contra-tado a través del Estado. ¿No es razonable suponer, en ausen-cia de expresión en contrario y dados los propósitos que ani-maron la redacción de la Sec. 16 del Art. II, que la intención de la Convención Constituyente fue continuar la situación existente en derecho? En este sentido no alcanzo a entender el énfasis en la opinión del Tribunal en el hecho de que en la Exposición de Motivos de la Ley Núm. 379 de 15 de mayo de 1948, relativa a la jornada legal de trabajo, se habla de la jornada legal de trabajo en Puerto Rico. No había razón para expresarse de otro modo en dicha ley. La reglamenta-ción vigente al momento de su aprobación protegía adecuada-mente al migrante puertorriqueño.
No estoy expresando un criterio constitucional definitivo. Lo que deseo señalar es que la actual controversia es lo sufi-cientemente complicada para ameritar que las cuestiones cons-titucionales que presenta se enmarquen dentro del contexto de hechos económicos y sociales más amplio posible. Por tratarse aquí de una moción de desestimación o sentencia sumaria donde se ha admitido la labor adicional realizada, las cuestio-nes que se le plantean al Tribunal aparentan ser de índole jurídica exclusivamente. Hemos visto, no obstante, la variedad de hechos que deben conocerse para estar en condiciones óptimas para resolver tales cuestiones de derecho. La supervi-vencia tan sólo de cuestiones de derecho en un litigio no priva de por sí al Tribunal de su facultad de negarse a deci-dirlas hasta que el caso esté debidamente maduro y se pueda determinar con la máxima precisión el impacto socio-económico de las normas a sentarse.
En resumen, la opinión del Tribunal entraña dificultades respecto a la clasificación del contrato envuelto aquí; respecto *514a la norma de Derecho Internacional Privado aplicable a este caso, lo cual, conforme la doctrina moderna, no sólo permite sino que exige la utilización de las técnicas del Derecho Com-parado, Von Mehren, Recent Trends in Choice-of-Law Methodology, 60 Cornell L. Rev. 927 (1975); respecto a la aplicación de los propios principios conflictuales que escoge el Tribunal; y respecto al análisis de los problemas constitu-cionales planteados. Considero, con toda deferencia al criterio contrario, que el curso más prudente en estas circunstancias es la negativa a resolver un caso de esta índole, tan necesitado de prueba, por la vía sumaria.
Confirmaría en consecuencia la sentencia dictada y devol-vería el caso al Tribunal Superior para la continuación allí de los procedimientos.
Voto particular del
Juez Asociado, Señor Negrón García.
San Juan, Puerto Rico, a 22 de diciembre de 1975
Estando conforme con la opinión del Tribunal, bastaría de ordinario mantener silencio, y ello representaría mi conscien-cia judicial de que respeto, aunque discrepo, del examen que la opinión disidente hace sobre el historial constitucional y legislativo de la extraterritorialidad de la compensación adi-cional a tiempo y medio y su aplicabilidad al obrero migrante. No obstante, el tipo de análisis y conclusión que propone la disidencia me obligan a radicar el presente voto particular.
Primeramente, el programa de obreros migrantes de Puerto Rico no “se funda en el infraempleo, el desempleo y la pobreza” a que se refirió en una ocasión, con relación a los migrantes agrícolas norteamericanos, el ex-Secretario del Trabajo federal Arthur J. Golberg, por el solo hecho de que jurídicamente su Constitución no pueda extenderse, como fuera mi deseo, más allá de sus fronteras en un extremo tan limitado como el de la compensación a tiempo y medio. Con-*515forme lo demuestra una lectura del contrato típico correspon-diente a un obrero migrante, nuestra legislación especial, de vanguardia social, no . . les excluye de salario mínimo, del seguro contra el desempleo, de la legislación sobre accidentes del trabajo y de otra legislación social... de las leyes que pro-tegen el derecho de los trabajadores a organizarse y a negociar colectivamente con sus patronos.”
En segundo término, en estricto análisis de metodología judicial, no es apropiado que para llegar a un resultado espe-cífico sobre la cuestión constitucional envuelta, se acuda e invoque un posible convenio en disensión ante la Comunidad Económica Europea, ni al Código de Bustamante, como tam-poco a tratados o pactos bilaterales (Filipinas y Méjico) o multiestatales, los cuales claramente responden a situaciones socio-económicas y políticas distintas a las imperantes en nuestra jurisdicción. La solución exige, como lo hace la opinión mayoritaria, de un análisis desapasionado y jurídico en orde-nado y lógico balance de los principios y doctrinas vigentes sobre el particular.
En tercer lugar, invocar en el caso de autos la norma por excelencia de equidad del Art. 7 de nuestro Código Civil (31 L.P.R.A. see. 7), y proponer que su resultado dependa del examen libre de los usos y costumbres, relegándose a segundo plano una ley especial y un claro historial legislativo al efecto, constituye un peligroso y equivocado método de resolver cues-tiones jurídicas, capaz de indebidamente reconocer derechos donde no los hay o enervarlos donde existen.
En cuarto término, a mi juicio la disidencia parte de unas premisas académicas erróneas para postular finalmente, sin fundamentos jurídicos, una contradicción al concluir que no expresa “... un criterio constitucional definitivo”, ello bajo el constante argumento de que debe ventilarse prueba para exa-minarse las condiciones de nuestros emigrantes. La aparente lógica de tal razonamiento se desvanece ante la siguiente realidad: la solución judicial correcta en torno a la extraterri-*516tonalidad de la disposición constitucional sobre compensación adicional a tiempo y medio, no puede hacerse depender de las demás condiciones de trabajo de los obreros migrantes; aplica o no, en virtud de la interpretación de la Ley Fundamental según implementada para la protección de tales obre-ros en el mandato legislativo contenido en la ley especial Núm. 87 de 22 de junio de 1962 y su historial (29 L.P.R.A. see. 526 et seq.), y no en orden a las pruebas que oportuna-mente puedan presentarse sobre otras condiciones de trabajo, las cuales resultan obviamente irrelevantes a la cuestión de derecho envuelta ante el foro judicial por pertenecer al ámbito de la discusión de las otras ramas de gobierno.
No puede proponerse válidamente que la conclusión judicial final al respecto esté vinculada a que la economía agrícola de los estados de Maryland y Delaware — o en el mañana de cualesquiera de los otros cuarenta y ocho (48) estados de la Unión en que puedan laborar nuestros migrantes — puedan absorber el costo adicional de la compensación reclamada, o a la posibilidad de que los migrantes puertorriqueños sean o no suplantados por otros trabajadores. Tales factores no sólo son inestables y ajenos a la controversia jurídica, sino que no pueden ser determinantes para el reconocimiento o negatoria del derecho pretendido bajo la tesis de que su naturaleza es “ex proprio vigore” y su extraterritorialidad automática.
Para cualquier estudioso o participante de los debates de nuestra Convención Constituyente no puede haber dudas de que nunca se contempló que la compensación a tiempo y medio fuera aplicable extraterritorialmente. Una lectura de los debates demuestra que la versión original y las enmiendas producidas que culminaron en el texto vigente, tomaban como marco de referencia la situación interna prevaleciente en Puerto Rico, inclusive varios decretos vigentes promulgados por la Junta de Salario Mínimo y sus efectos sobre el clima industrial en nuestro país. 3 Diario de Sesiones de la Conven-ción Constituyente, págs. 2247-2248, 2250-2259, 2278-2279.
*517Uno de los más firmes proponentes de la misma, el dele-gado Sr. Padrón Rivera, líder obrero, resumió el problema del siguiente modo:
“Yo por eso creo, señorita Presidenta, que la Constituyente, obró inteligentemente enfocando el problema precisamente para no crearle inconveniente al proceso industrial y precisamente para establecer armonía entre el capital y el trabajo tan necesa-ria en estos momentos para evitar los movimientos subver-sivos que, escudados con el nombre de la huelga, evolucionan para destruir lo que nosotros hacemos en el enfoque justo y humano de establecer aquí un sistema industrial de paz, pro-greso y armonía.” Op. cit., págs. 2286-2287. (Énfasis suplido.)
Finalmente, la disidencia vulnera el sencillo principio de que los méritos de una moción de desestimación se examinan a la luz de las alegaciones de un reclamante y no en concep-ciones especulativas del juzgador.
Por estimar que los tribunales de justicia existen para resolver controversias y no para crearlas o perpetuarlas en “toda circunstancia imaginable” — ante lo que respetuosa-mente considero una tendencia cuestionable reflejada en la disidencia de proponer soluciones o proyectar posiciones de liberalidad teórica — es que reafirmo sin reservas mi conformi-dad con los términos de la opinión del Tribunal.

 Este apartado dispone que “Las leyes penales, las de policía y las de seguridad pública obligan a todos los que se hallen en territorio español.’'